Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1 1ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page2 2ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page3 3ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page4 4ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page5 5ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page6 6ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page7 7ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page8 8ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page9 9ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1010ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1111ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1212ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1313ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1414ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1515ofof1616
Case
 Case1:18-cv-11117-PAE
       1:18-cv-11117-PAE Document
                          Document33-7
                                   4 Filed
                                       Filed07/10/19
                                             11/21/19 Page
                                                       Page1616ofof1616
